Citation Nr: 1705010	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  08-16 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 31, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1966. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  By that rating action, the RO, in pertinent part, granted service connection for PTSD; an initial 30 percent evaluation was assigned, effective March 9, 2007--the date VA received the Veteran's initial claim for compensation for this disability.  The Veteran appealed the RO's assignment of an initial 30 percent rating to the Board. 

By April 2008 and July 2012 rating actions, the RO granted initial 50 and 70 percent disability ratings to the service-connected PTSD, effective March 9, 2007 and December 12, 2011, respectively.  In addition, during the course of the appeal, by an August 2010 rating action, the RO granted entitlement to TDIU, effective March 31, 2010--the date VA received the Veteran's initial claim for this benefit. 

In an April 2014 decision, the Board granted an initial 70 percent rating to the service-connected PTSD for the entire appeal period.  (See April 2014 Board decision).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Memorandum Decision, pursuant to a March 2014 Joint Motion for Partial Remand (JMPR), the Court remanded the Board's decision, but only to the extent that it had failed to adjudicate a claim for TDIU prior to March 31, 2010.  

In November 2015, the Board remanded the matter on appeal to the Agency of Original Jurisdiction (AOJ) for additional substantive development; specifically, to have the AOJ obtain outstanding VA vocational rehabilitation records and a retrospective medical opinion on the effect that the Veteran's service-connected disabilities had on his ability to secure and maintain substantially gainful employment for the period prior to March 31, 2010.  Pursuant to the Board's November 2015 remand directives, VA vocational rehabilitation records and VA opinions were received into the electronic record in March and April 2016, respectively.  The matter has returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  VA received the Veteran's claim for service connection for PTSD on March 9, 2007.

2.  The current TDIU claim arose from the Veteran's disagreement with an initial 30 percent rating assigned to the service-connected PTSD.  

3.  The Veteran's service-connected disabilities for the period prior to March 31, 2010 included:  (i) PTSD (rated as 70 percent disabling), effective March 9, 2007; (ii) diabetes mellitus (rated as 10 percent disabling from July 9, 2009 to August 31, 2009, and 20 percent thereafter) (iii) tinnitus (rated as 10 percent disabling); (iv) peripheral neuropathy of the left upper extremity (rated as 10 percent disabling, effective January 29, 2010); (v) peripheral neuropathy of the right upper extremity (rated as 10 percent disabling, effective January 29, 2010); (vi) peripheral neuropathy of the left lower extremity (rated as 10 percent disabling, effective January 29, 2010); (vii) peripheral neuropathy of the right lower extremity (rated as 10 percent disabling, effective January 29, 2010); and, (viii) left ear hearing loss (rated as noncompensably disabling).  The Veteran's combined rating for his service-connected disabilities for the period prior to March 31, 2010 was, at a minimum, 70 percent beginning on March 9, 2007.

4.  The Veteran's work experience primarily involved construction work/equipment operator; he last worked for the State of Minnesota in April 2007; and has a high school education; his service-connected PTSD is reasonably shown to be of such nature and severity as to have precluded his participation in any regular substantially gainful employment consistent with his education and occupational experience for the period from April 15, 2007, to March 30, 2010.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for the grant of TDIU for the period from April 15, 2007, to March 30, 2010 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination as to this issue decided herein, no further discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran seeks a TDIU rating for the period prior to March 31, 2010.  After a brief discussion of the laws and regulations governing TDIU claim, the Board will address the merits of the claim. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.  

However, even if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation Service for extraschedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. §  4.16(b).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Id.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317  (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his or her disability makes it difficult for him or her to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he or she is incapable "of performing the physical and mental acts required" to be employed.  Id. at 363.  Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id.  Consideration may be given to a veteran's education, training, and special work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The opinions of health care professionals are not dispositive in adjudicating TDIU claims; rather, the Board must assess the functional limitations noted by the health care professionals and determine whether they render the veteran unemployable consistent with the applicable regulations.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"). 

The Board notes that the Veteran has been awarded a TDIU for the period from March 31, 2010; thus, that period will not be addressed herein. 

In this case, the Veteran has asserted that he has been unable to obtain and maintain substantially gainful employment for the period prior to March 31, 2010 primarily due to his service-connected PTSD symptoms, notably anger issues and problems with co-workers.  (See March 2010 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability).  

The Veteran's service-connected disabilities for the relevant period prior to March 31, 2010 included:  (i)  PTSD (rated as 70 percent disabling), effective March 9, 2007; (ii) diabetes mellitus (rated as 10 percent disabling from July 9, 2009 to August 31, 2009, and 20 percent thereafter) (iii) tinnitus (rated as 10 percent disabling); (iv) peripheral neuropathy of the left upper extremity (rated as 10 percent disabling, effective January 29, 2010; (v) peripheral neuropathy of the right upper extremity (rated as 10 percent disabling, effective January 29, 2010); (vi) peripheral neuropathy of the left lower extremity (rated as 10 percent disabling, effective January 29, 2010); (vii) peripheral neuropathy of the right lower extremity (rated as 10 percent disabling, effective January 29, 2010; and, (viii) left ear hearing loss (rated as noncompensably disabling).  The Veteran's combined rating for his service-connected disabilities for the period prior to March 31, 2010 was, at a minimum, 70 percent beginning on March 9, 2007.  Thus, as the Veteran had at least one (1) disability rated as 40 percent disabling or more (i.e., PTSD rated as 70 percent disabling) and his combined disability rating satisfied the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for TDIU for the relevant period prior to March 31, 2010, the only remaining question to be answered is whether his service-connected disabilities prevented him from securing and maintaining gainful employment for the period in question.  

For reasons outlined below, the Board will resolve reasonable doubt in favor of the Veteran and award a TDIU rating for the period from April 15, 2007, to March 30, 2010.  At the outset, the Board notes that an employee from the Veteran's former employer, State of Minnesota, indicated that he had taken an early retirement from his position as an equipment operator, effective April 25, 2007.  The State of Minnesota employee noted that during the Veteran's employment, no concessions had been made for disability purposes.  (See VA Form 21-4192, Request for Employment Information in Connection With Claim for Disability Benefits, dated and signed by an employee of the State of Minnesota in April 2010).  The Veteran has maintained that he did not return to work because the State of Minnesota did not have a light duty positon for him.  (See September 2007 VA treatment report and December 2011 VA examination report).  While the record reflects that the catalyst for the Veteran's retirement in April 2007 was for hip surgery (see April 2008 VA treatment reports), VA treatment reports, dated from March to May 2007, pertinently reflect that during his employment with the State of Minnesota, he had hostility and anger problems towards his co-workers because he felt that he had to overcompensate for them.  (See VA treatment reports, dated in March and May 2007).  VA vocational records reflect that the Veteran reported that he had left his job in 2007, in part, because he was "ready to blow."  

The record contains opinions from VA clinicians as to the effect that the Veteran's PTSD had on his employability.  In July 2010, a VA psychologist and physician's assistant (PA) opined, after a report of the Veteran's occupational history and mental status of the Veteran (psychologist), that his employability was significantly impaired by his psychiatric condition and that he was unable to be employed because of his inability to be around others, respectively.   (See July 2010 VA PTSD and General Medical examination reports, respectively).

The July 2010 VA psychologist's and PA's opinions were echoed by a December 2011 VA examiner's opinion.  The December 2011 VA examiner noted that the Veteran had not been employed since 2007 due to his psychiatric symptoms.  (See June 2015 Court Memorandum decision at page (pg). 3, quoting December 2011 VA PTSD examination report).  This report also contains the Veteran's statement that if, within a year (year of the December 2011 VA examination), his employer had another job for him (the Veteran had retired from his longstanding employment with the State of Minnesota in 2007 after he had undergone hip surgery), that he would reapply.  (See December 2011 VA examination report).  Thus, in view of the conflicting medical evidence as to whether the Veteran was unemployable during the prescribed period on appeal as a result of his service-connected PTSD, or as a result of non-service-connected disorders (i.e., left hip surgery), the Board requested a retrospective medical opinion in November 2015.  (See November 2015 Board remand).  A VA psychologist provided the requested opinion in April 2016.  

After a review of the above-cited VA evidence and opinions, the April 2016 VA psychologist concluded that in the past, the Veteran's main occupational impairment was related to interpersonal functioning. The VA psychologist related that although it had been noted that the Veteran "'hated'" his coworkers and vice versa, nevertheless, prior to his retirement in 2007 after hip surgery, his work performance with respect to reliability and productivity had been excellent.  In fact, part of his irritation with his coworkers was that they did not work as hard as he did and were essentially lazy.  Thus, based on the descriptions of symptoms by a VA social worker, and the reviewed history of work-related problems by VA examiners in 2010 and 2011, the VA psychologist determined the onset of the Veteran's presumed unemployability was sometime between July 2010 and December 2011.  The VA psychologist maintained that there was no way to be more specific without resorting to mere speculation.  In conclusion, the VA psychologist determined that the [PTSD] symptoms that the Veteran had described to various VA clinicians throughout the appeal period were not substantially different, and that the descriptions of his functioning that were closest in date to the time-frame in question had more probative value.  Thus, according to the VA psychologist, VA treatment notes and examinations that were conducted through 2009 had more importance in answering the question posed than what the Veteran might have reported in December 2011.  (See April 2016 VA psychologist's opinion). 

Evidence in support of the claim includes the Veteran's statements and opinions from several VA clinicians.  The Veteran has maintained that he was unable to maintain substantially gainful employment for the period prior to March 31, 2010 because of his PTSD symptoms, notably problems with anger with his co-workers.  These contentions are supported by VA treatment reports, dated in March and May 2007, as well as VA clinicians in 2010 and 2011.  Upon review of the record, to include reports contemporaneous to the time period on appeal, the Board finds that the most probative evidence of record reflects that, from April 15, 2007, to March 30, 2010, the Veteran was unemployable due to his service-connected PTSD, notability his problems with anger and authority.  The Veteran's educational and occupational history reflect that he is high-school educated and is limited to manual labor in regard to his vocational training.  Significantly, his prior work experience involved manual labor, and not sedentary work.  The foregoing evidence suggests that the Veteran's service-connected PTSD, when viewed in light of his educational background and work history, precluded him from obtaining and maintaining substantially gainful employment for the period beginning April 15, 2007.  Here, the Board finds that the evidence is at least in equipoise as to whether the Veteran was unable to maintain substantially gainful employment due to his service-connected PTSD prior to March 31, 2010.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of TDIU for the period from April 15, 2007, to March 30, 2010 is warranted.


ORDER

Entitlement to TDIU is granted for the period from April 15, 2007, to March 30, 2010, subject to the regulations governing the payment of monetary awards.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


